Citation Nr: 0844084	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
lower lumbar strain with degenerative disc disease and disc 
protrusions, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran's lower lumbar strain with degenerative disc 
disease and disc protrusions is currently manifested by 
forward flexion of the thoracolumbar spine of 45 degrees, 
with no medical evidence of unfavorable ankylosis of the 
thoracolumbar spine or entire spine.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
lower lumbar strain with degenerative disc disease and disc 
protrusions have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 


will seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the veteran that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Specifically, the RO's letters to the veteran, dated 
in November 2005 and April 2006, satisfied the duty to notify 
provisions relating to the veteran's claim for increased 
ratings for his 


service-connected lower lumbar strain with degenerative disc 
disease and disc protrusions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, including the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
Moreover, there is no prejudice to the veteran because the 
preponderance of the evidence is against assigning a 
disability rating in excess of what has already been granted 
in this matter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Even if the VCAA notice letters were found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with the requirements of the specific statutes 
used in evaluating his condition in the May 2006 Statement of 
the Case.  Moreover, the veteran's statements demonstrated 
his having actual knowledge and understanding that he needed 
to submit evidence of how the worsening of his disabilities 
effected his employment.  Specifically, in the veteran's May 
2006 letter he described how the worsening of his condition 
limited his ability to work.  Based on the above, any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 


38 C.F.R. § 3.159.  Moreover, pursuant to the claims herein, 
the veteran has undergone two VA examinations in order to 
ascertain the severity of his service-connected lower back 
strain.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is 


at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This 
involves a factual determination of the current severity of 
the disability.  Id. at 58.

Service connection was granted for lower back strain by an 
October 2002 rating decision, wherein a 10 percent evaluation 
was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5295, effective from September 23, 2002.  Thereafter, a 
February 2006 rating decision assigned a 20 percent 
evaluation to the veteran's lower back strain evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5237, effective from 
October 18, 2005.  An August 2006 rating decision assigned a 
40 percent evaluation for lower lumbar strain with 
degenerative disc disease and disc protrusions pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5243, effective from 
October 18, 2005.  

A.  Laws and Regulations

Before the veteran initiated the claim herein, VA revised the 
criteria for diagnosing and evaluating the spine, effective 
September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 
54345 (2002); 68 Fed. Reg. 51454-51458 (2003).  Because the 
veteran's claim arose after the effective date of the 
revision, only the revised criteria are applicable.

The veteran's service-connected low back disorder is 
currently evaluated under Diagnostic Code 5243, for 
intervertebral disc syndrome.  Diagnostic Code 5243 indicates 
that intervertebral disc syndrome is either evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Incapacitating Episodes Formula) or 
under the General Rating Formula for Disease and Injuries of 
the Spine (General Rating Formula), whichever method results 
in the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Incapacitating Episodes Formula provides for a 10 percent 
evaluation when incapacitating episodes have a total duration 
of at least 1 week but less than 2 weeks 


during the past 12 months.  A 20 percent is assigned when 
incapacitating episodes have a total duration of at least 2 
week but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is assigned when incapacitating episodes 
have a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A maximum of 60 percent is 
assigned for when incapacitating episodes have a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Incapacitating Episodes Formula, Diagnostic 
Code 5243.

For purposes of evaluation under the Incapacitating Episodes 
Formula, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment and the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of incapacitation episodes 
or under the General Rating Formula, whichever method results 
in a higher evaluation for that segment.  Id. at Note (2).

The General Rating Formula is used to evaluated disease or 
injuries of the spine, to include lumbar strain under 
Diagnostic Code 5237, regardless of whether symptoms such as 
pain, stiffness, or aching are present in the affected area.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine; for forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine, a40 percent evaluation is 
warranted; for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis a 20 percent evaluation is warranted; and a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not 


resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, General Rating Formula, 
Diagnostic Code 5237 (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).

B.  Factual History

The veteran's service treatment records indicate that the 
veteran was treated for back pain beginning in October 2001.  
Subsequent to service discharge, a VA examination in 
September 2002 found lumbar strain.

Thereafter, in August 2005, the veteran underwent magnetic 
resonance imaging (MRI) of his lumbar spine, conducted by 
E.F. Robertson, M.D.  In the resulting report, Dr. Robertson 
noted that there was no evidence of lumbar compression 
fracture or spondylolisthesis.  There was moderate to severe 
disc dehydration at the lower two lumbar levels without 
significant loss of disc space height or vertebral body 
height.  There was no significant marrow signal abnormality 
present.  After examining the veteran, Dr. Robertson 
concluded that the veteran had moderate to severe disc 
dehydration at the lower two lumbar levels (L4 and L5), and 
generalized disc bulging was present at both levels with 
superimposed central disc protrusions, which were partially 
contained by the ventral epidural fat.  Disc material abutted 
the traversing L5 and S1 nerve roots at each level without 
obvious compression or displacement, and there was no high-
grade or foraminal stenosis at either level.  The upper 
lumbar levels were unremarkable.

The veteran submitted evidence of chiropractic treatment 
between July and October 2005.  The evidence demonstrated 
that the veteran underwent multiple ultrasound and x-ray 
examinations, as well as electro-stimulation treatments, 
therapeutic exercises, and spinal adjustments.  The diagnoses 
were nonallopathic lesions of the cervical and lumbar 
regions, and brachial neuritis or radiculitis, not otherwise 
specified.

In December 2005, the veteran underwent a VA spinal 
examination.  At the examination, the veteran reported that 
his back began to bother him more in April 2005, including 
pain radiating down his right thigh, with "tingling" in his 
toes.  The veteran further reported that the treatment he had 
been receiving from his chiropractor improved his condition 
considerably.  At the time of this examination, the veteran 
stated that his pain was in his lower back area and in the 
posterior aspect of his right thigh.  It was reported that 
the tingling in his toes subsided with time and as a result 
of chiropractic treatment.  The veteran told the examiner 
that his chiropractor obtained MRI scans of his lumbar spine 
revealing bulging discs, but these were not made available to 
the examiner.  The veteran also reported his back problem 
affected his walking and, at times, it hurt to put all of his 
weight on his lower extremities; however, the veteran was not 
using any assistive walking device.  Although the veteran 
reported being able to carry out his occupation 
satisfactorily, he claimed prolonged sitting (longer than 30 
minutes) seemed to make his back hurt worse.  The veteran had 
not recently participated in sports, yard work had become 
restricted, and his workout routine consisted only of the 
low-impact exercise of walking on a treadmill.  The veteran 
stated that it sometimes hurt to bend over to tie his shoes, 
that he has an occasional flare-up depending on his activity 
level, but that he has no incapacitating episodes.

Upon physical examination, the veteran stood without abnormal 
curvatures, walked heel to toe, flexed forward to 45 degrees, 
titled sideways in either direction 15 degrees, extended 10 
degrees, and rotated 40 degrees in either direction, all with 
pain.  Straight leg raise went to 70 degrees, bilaterally, 
without pain; there was good quadriceps strength, 
bilaterally; knee jerks were 2+ and symmetrical; the ankles 
were 1+ and symmetrical; pedal pulses were present; no 
weakness in great toe 


extensors; and there was no increased limitation following 
repetitive use of his back.  The examiner found evidence of 
painful motion, but did not identify spasm, weakness, or 
tenderness.  However additional loss of motion due to pain 
was not shown.  The veteran reported herniation of disc 
tissue, but the examiner did not find motor or sensory 
neurological deficit.  The veteran had radicular symptoms.

The veteran submitted a statement, dated in May 2006, wherein 
he took exception to the VA examiner's December 2005 
findings.  Specifically, the veteran claimed to not be able 
to stand straight without a noticeable slump, could not walk 
heel to toe, could not raise his legs without experiencing 
pain, and could not constantly bend or make sharp, quick 
movements without extreme pain.  The veteran also stated that 
he tired quickly if he had to do any repetitious movement.  
The veteran concluded this letter by briefly explaining how 
the quality of his life had decreased due to his back injury.

In July 2006, the veteran underwent another VA spine 
examination.  At this examination, the veteran reported that 
his back injury was characterized by an aching sensation that 
would last 24 hours, three times per week.  He also reported 
receiving steroid injections that did not bring long-term 
relief other than masking the pain.  The veteran also 
reported wearing a neoprene lumbar-sacral orthosis, but he 
was not wearing it during the examination nor was there any 
record wherein the veteran was prescribed the use thereof.  
The veteran reported no periods of flare-ups, and noted no 
numbness, weakness of his bowels, or bladder incontinency.  
The veteran claimed he stopped working full-time and was 
working part-time due to his service-connected back injury, 
and that he missed 8 to 10 days of work in the past year due 
to his service-connected back injury.  The examiner noted 
that there were no additional limitations following 
repetitive use, and because there were no flare-ups, there 
were no additional limitations due to flare-ups.  The 
examiner further noted that symptoms of the veteran's 
service-connected back injury did not include/cause 
incoordination, fatigue, weakness, or lack of endurance.  
Although the veteran reported that his chiropractor 
prescribed bed rest 8 to 10 times over the past year with two 
weeks per prescription, records of such are not associated 
with the veteran's claims folder.

Upon physical examination, the examiner discovered right 
lateral paraspinous muscle tenderness at the lower lumbar 
level.  Forward flexion was from 0 to 10 degrees without 
pain, but the veteran could proceed to 45 degrees, with pain 
through the 10 to 45 degree range.  Extension was noted as 0 
to 10 degrees, without pain.  Right and left lateral 
rotations were 0 to 30 degrees, without pain.  Right lateral 
flexion was 0 to 20 degrees, with pain at 20 degrees.  Left 
lateral flexion was 0 to 10 degrees, with pain at 10 degrees.  
The examiner found no spasm in the lumbar spine, reflexes 
were absent in the knee and ankle jerk tests, each 
bilaterally, with reinforcement.  Bilateral straight leg 
raising was negative to 90 degrees in the sitting position, 
with lower back pain only.  Motor strength was 5/5 in all 
muscle groups of both lower extremities, and sensation was 
intact to sharp-dull in all dermatomes of both lower 
extremities.  Subsequent to reviewing the August 2005 MRI 
report, the examiner assigned the veteran a diagnosis of 
lower lumbar strain with degenerative disc disease at two 
levels with disc protrusion, but no nerve root encroachment.

C.  Analysis

The Board finds that an evaluation in excess of 40 percent 
for lower lumbar strain with degenerative disc disease and 
disc protrusions is not warranted.  There is no evidence of 
unfavorable ankylosis of the entire spine or of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula.  Thus, a rating in excess of 40 percent pursuant to 
the General Rating Formula is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243.

The Board has also considered whether there was any 
additional functional loss not contemplated in the current 40 
percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45 (2008); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45.  

At the December 2005 VA examination, the veteran reported 
pain on the posterior aspect of his right thigh and tingling 
in his toes.  The veteran also reported that he was able to 
function satisfactorily at work.  The examiner found evidence 
of painful motion and radicular symptoms, but did not 
identify spasm, weakness, or tenderness.  Upon physical 
examination, pain only occurred at the maximum ends of the 
veteran's demonstrated ranges of motion.  

In the veteran's May 2006 letter, he claimed he could not 
raise his legs without experiencing pain, could not 
constantly bend or make sharp, quick movements without 
extreme pain, and that he tired quickly if he had to do any 
repetitious movement.  In the July 2006 VA examination, the 
examiner noted that the symptoms of the veteran's back injury 
did not include incoordination, fatigue, weakness, or lack of 
endurance, and the veteran denied any periods of flare-ups.  
Furthermore, the examiner noted that there were no additional 
limitations following repetitive use and, because there were 
no flare-ups, there were no additional limitations due to 
flare-ups.  Upon physical examination, the veteran flexed 
forward from 0 to 10 degrees, without pain, but could only 
proceed to 45 degrees, with pain.  The veteran also reported 
pain at the limit of the left and right lateral rotation 
ranges.

The veteran's subjective complaints concerning his lower back 
injury are at odds with the objective medical evidence of 
record.  While recognizing that the veteran has subjective 
complaints of pain and fatigue, and while the record contains 
evidence that the veteran has radicular symptoms, there is no 
evidence indicating a finding of additional functional loss 
beyond that which was objectively shown in the examinations.  
Moreover, neither VA examiner noted weakness, excess 
fatigability, or incoordination.  Therefore, the Board holds 
that an evaluation in excess of that currently assigned for 
functional loss is not warranted.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca, 8 Vet. App. at 206.

The Board also considered separate evaluations for any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment.  See 38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  However, the 
December 2005 VA examination report, the veteran was noted as 
having no motor or sensory neurological deficits.  Moreover, 
at the July VA examination, the 


veteran reported no numbness, weakness of his bowels, or 
bladder incontinency.  Thus, the Board finds that separate 
evaluations for associated neurologic abnormalities are not 
warranted.

At the December 2005 VA examination, the veteran reported no 
incapacitating episodes.  However, at the July 2006 VA 
examination, the veteran reported that his chiropractor 
prescribed him between 16 and 20 weeks of bed rest in the 
year prior to the examination.  Nevertheless, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1) requires bed rest 
prescriptions by a physician and treatment by a physician to 
qualify for evaluation under the Incapacitating Episodes 
Formula.  Thus, as a chiropractor is not a physician, the 
Board finds that an evaluation of 60 percent under the 
Incapacitating Episodes Formula is not warranted.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that 
an assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 
22 Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects 


employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b)(1) is applicable).  

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for lower lumbar strain with 
degenerative disc disease and disc protrusions inadequate.  
The veteran's lower lumbar strain with degenerative disc 
disease and disc protrusions is evaluated under to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, the criteria of which is 
found by the Board to specifically contemplate the level of 
disability and symptomatology.  As noted above, the 
veteran's service-connected lower lumbar strain with 
degenerative disc disease and disc protrusions is manifested 
by forward flexion of the thoracolumbar spine of 45 degrees 
with pain from 10 to 45 degrees; pain at the limits of other 
ranges of motion; subjective complaints of pain and fatigue; 
radicular symptoms; no unfavorable ankylosis of either the 
entire spine or thoracolumbar spine; no objective medical 
evidence of weakness, excess fatigability, or 
incoordination.  When comparing this disability picture with 
the symptoms contemplated by the Schedule, the Board finds 
that the veteran's symptoms are more than adequately 
contemplated by the disabilities rating for his lower lumbar 
strain with degenerative disc disease and disc protrusions.  
A rating in excess of the currently assigned rating is 
provided for certain manifestations of lower lumbar strain 
with degenerative disc disease and disc protrusions, but the 
medical evidence reflects that those manifestations are not 
present in this case.  The criteria for a 40 percent rating 
for the veteran's lower lumbar strain with degenerative disc 
disease and disc protrusions more than reasonably describe 
the veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.  See VAOGCPREC 06-96, 
61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the veteran is not 
entitled to referral for extraschedular ratings.  Thun, 22 
Vet. App. at 115.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding that the Board 
may only consider the specific factors as are enumerated in 
the applicable rating criteria).


ORDER

An increased rating in excess of 40 percent for service 
connected lower lumbar strain with degenerative disc disease 
and disc protrusions is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


